EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title
MOBILE DEVICE FOR RETRIEVING PRODUCT INFORMATION ASSOCIATED WITH SCANNED BARCODE DATA WHEN THE MOBILE DEVICE IS CONNECTED TO A NETWORK

In the Claims
8. (Currently Amended) A mobile device comprising: 
a camera; 
a display;
a processor executing the instructions in the memory to perform steps comprising: 
receiving a request to scan for barcodes; 
displaying a user interface with an image area containing images produced by the camera[[,]] and a product area configured to contain product information for a product associated with a barcode shown in the image area; 
determining that the mobile device is not connected to a network; 
storing data determined from a barcode displayed in the image area; 
determining that the mobile device has connected to the network and, in response, using the stored data to retrieve product information for a product associated with the stored data through the network; and 
setting an alert on the mobile device to indicate that the product information has been received.

10. (Currently Amended) The mobile device of claim 8, wherein displaying the product area comprises displaying a control to add the product to an electronic shopping cart.

11. (Currently Amended) The mobile device of claim 10, wherein displaying the product area comprises displaying a control to view details of the product.

12. (Currently Amended) The mobile device of claim 8, wherein displaying the user interface comprises displaying the user interface within a window of a web browser application.

13. (Currently Amended) The mobile device of claim 12, further comprising, in response to receiving the request to scan for barcodes, sending a request for images from the camera through the web browser application.

14. (Currently Amended) The mobile device of claim 13, further comprising testing whether the web browser application can request images from the camera and, in response to the web browser application being able to request images from the camera, displaying a control for requesting a scan for barcodes.

15. (Currently Amended) The mobile device of claim 8, wherein the product area comprises an image of the product.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. Claim 8 is allowable as follows:
The most relevant prior art made of record includes Ramkumar (U.S. 20170116786 A1), Velline et al. (U.S. 20060230184 A1), and Osburn (U.S. 20080113814 A1). 
Ramkumar discloses a mobile device comprising:
a camera (Ramkumar: [0049] – “the device in many embodiments will include at least two image capture elements 1008”); 

a memory containing instructions (Ramkumar: [0048] – “instructions that can be stored in a memory device or element 1004”);
a processor executing the instructions in the memory (Ramkumar: [0048] – “the device includes at least one processor 1002 for executing instructions that can be stored in a memory device or element 1004”) to perform steps comprising: 
receiving a request to scan for barcodes (Ramkumar: [0028], [0031] – “The process 400 begins at block 402, where an object is placed in the device camera view. In other words, the user is pointing a camera associated with the user device at a particular object (e.g., a book on a bookshelf) and a frame with the object appears in the camera view.”); and 
displaying a user interface with an image area containing images produced by the camera and a product area configured to contain product information for a product associated with a barcode shown in the image area (Ramkumar: [0016], [0035], [0043], Fig. 3 – “when the detection and recognition components determine content associated with the object, for example, retrieves the associated content and provides the associated content to the communication device in substantially real time…the content can be rendered such that the content augments (e.g., overlays) a currently displayed image of the object being captured by the communication device, for example, in a video frame” – “There are several common types of information that may help indicate what object is displayed in the frame. One such example is a barcode that uniquely identifies the object.” – “the retrieved product information may augment (overlay), within the calculated bounding box, the image in the user view”),
but does not teach determining that the mobile device is not connected to a network; storing data determined from a barcode displayed in the image area; determining that the mobile device has connected to the network and, in response, using the stored data to retrieve product information for a product associated with the stored data through the network; and setting an alert on the mobile device to indicate that the product information has been received.
Velline teaches determining that the mobile device is not connected to a network; storing data; determining that the mobile device has connected to the network and, in response, using the stored data; and setting an alert on the mobile device to indicate that the data has been received (Velline: [0034], [0038], [0042], [0054]), but does not 
Osburn teaches storing data determined from a barcode displayed in the image area; and determining that the mobile device has connected to the network and in response using the stored data to retrieve information associated with the stored data through the network (Osburn: [0015-0023], [0046]), but does not explicitly teach determining that the mobile device has connected to the network and, in response, using the stored data to retrieve product information for a product associated with the stored data through the network; and setting an alert on the mobile device to indicate that the product information has been received.
NPL Reference U further teaches customers using their smartphone camera to scan labels to obtain product information and overlaying augmented reality information in the camera viewfinder, but does not explicitly teach determining that the mobile device has connected to the network and, in response, using the stored data to retrieve product information for a product associated with the stored data through the network; and setting an alert on the mobile device to indicate that the product information has been received.
No further prior art teaches determining that the mobile device has connected to the network and, in response, using the stored data to retrieve product information for a product associated with the stored data through the network; and setting an alert on the mobile device to indicate that the product information has been received. 

The examiner further emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claim is allowable as the evidence at hand does not anticipate the claim and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684